Citation Nr: 9906400	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  97-31 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a right 
pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1981 to 
August 1987.  He also had prior active military service in 
excess of seven years.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the veteran's claim of 
entitlement to service connection for residuals of a right 
pneumothorax.


FINDINGS OF FACT

1.  Service medical records show that the veteran had a tube 
inserted into his chest for a right pneumothorax.

2.  The veteran now claims that he currently suffers from a 
painful, tender scar as a result of that procedure.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
residuals of a right pneumothorax is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  In making a claim for service connection, 
however, the veteran has the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  The 
veteran has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

In this case, service medical records show that the veteran 
was hospitalized in October 1985 for a gastric outlet 
obstruction.  During that admission, the veteran developed 
shortness of breath and chest pain.  Chest x-rays disclosed a 
complete right pneumothorax.  As a result, a small chest tube 
was inserted to re-expand the lung.  The veteran now claims 
that he has a painful, tender scar on the right side of his 
chest as a result of that procedure.  The veteran therefore 
requests service connection for this residual scar.  

The RO denied the veteran's claim for service connection for 
residuals of a right pneumothorax as not well grounded.  That 
decision was based on a finding that no current residuals 
from that condition were shown.  The Board disagrees, finding 
the veteran's claim for service connection to be well 
grounded.  The Board observes that no medical evidence has 
been submitted which shows that the veteran has a residual 
scar from the chest-tube insertion.  Nevertheless, the 
veteran's assertion that a scar resulted from that procedure 
is certainly plausible and capable of substantiation.  Thus, 
the Board finds that the veteran's claim for service 
connection for residuals of a right pneumothorax is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).


ORDER

The claim of entitlement to service connection for residuals 
of a right pneumothorax is well grounded.  To this extent, 
the appeal is granted.


REMAND

The Board found that the veteran's claim for service 
connection for residuals of a right pneumothorax is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a). Once a 
claimant has presented a well-grounded claim, the VA has a 
duty to assist the claimant in developing facts which are 
pertinent to the claim.  Id.  

The record indicates that there is a further duty to assist 
the veteran in developing the facts pertinent to his claim 
for service connection for residuals of a right pneumothorax.  
See Id.; 38 C.F.R. § 3.103(a) (1998).  While the record shows 
that the veteran was afforded a VA examination, the report of 
that examination contains no information which would prove or 
disprove the veteran's assertion that he suffers from a 
painful and tender scar resulting from the right pneumothorax 
performed in service.  Therefore, the veteran should be 
scheduled for an examination prior to further adjudication by 
the Board.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO should schedule the veteran 
for a VA examination to determine 
whether the veteran currently has a 
scar located at the site where the 
chest tube was inserted in connection 
with his right pneumothorax and, if so, 
to assess the disability attributable 
thereto.  The veteran's claims file 
should be made available to the 
examiner for review.  A complete 
rationale should be given for any 
opinion or conclusion expressed.  

2.  The RO should then readjudicate the 
claim of entitlement to service 
connection for residuals of a right 
pneumothorax.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity 
to respond before the record is 
returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 

- 5 -


- 1 -


